UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
HABLIRLLC CASE NO. 2:19-CV-00662
VERSUS JUDGE CAIN
NATIONWIDE MUTUAL MAGISTRATE JUDGE KAY
INSURANCE CO ET AL

MEMORANDUM RULING

Before the Court is a “Motion to Dismiss by Nationwide Mutual Insurance
Company” (Doc. #15) wherein defendant, Nationwide Mutual Insurance Company
(improperly named as “Nationwide Insurance Company” and hereinafter referred to as
“Nationwide”) moves under Rules 8 and 12(b)(6) of the Federal Rules of Civil Procedure
to dismiss all of Plaintiff’s claims against Nationwide. The time for filing an opposition
has lapsed and Plaintiff has not opposed the motion. For the reasons that follow, the motion
will be granted.

FACTUAL ALLEGATIONS

Plaintiff filed its Petition for Damages in the 14" Judicial District Court which was
later removed to this Court. Plaintiff named three (3) defendants, Nationwide, Scottsdale
Insurance Company and Louisiana Companies as its alleged insurers,. Plaintiff asserts that
it maintained a policy of insurance with the named defendants which covered the business

premises and personal property.
On or about March 29, 2018, an accident occurred whereby two vehicles collided

with the covered premises at 801 E. Prien Lake Rd. in Lake Charles, Louisiana which
caused damage to an exterior wall of the covered building and left an additional covered
property within the building at risk of loss.' Shortly thereafter, on April 14, 2019 while
Plaintiff's claim remained in processing, rain entered through the damaged exterior of the
covered premises, causing additional covered losses in the interior.2 Defendants denied
coverage for Plaintiff’s alleged covered losses resulting in the instant lawsuit.

RULE 12(b)(6) STANDARD

“Under Federal rule of Civil Procedure 8(a)(2), a pleading must contain a ‘short and
plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal,
556 U.S. 662, 678, 129 S.Ct. 1937, (2009) quoting Bell Atlantic Corp. v. Twombly, 550
Us. 544, 570, 127 S.Ct. 2955 (2007).

Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it
fails to state a claim upon which relief can be granted. The test for determining the
sufficiency of a complaint under Rule 12(b)(6) is that “‘a complaint should not be dismissed
for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set
of facts in support of his claim which would entitle him to relief.’ ” Hitt v. City of Pasadena,
561 F.2d 606,608 (Sth Cir. 1977)(per curium) citing Conley v. Gibson, 355 U.S. 41, 45-46,
78 8.Ct. 99, (1957)).

Subsumed within the rigorous standard of the Conley test is the requirement that
the plaintiff's complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

 

' Petition for Damages, | 7. Doc. # 1-3.
21.99.
(5th Cir. 1989). The plaintiff's complaint is to be construed in a light most favorable to
plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.
Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to
dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but
challenges plaintiff's rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS
Int 1, Ine., 975 F.2d 1134, 1137 (Sth Cir. 1992).

“In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific
facts, not mere conclusory allegations. .. .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281
(Sth Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice
to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (Sth Cir.
1995)."[T]he complaint must contain either direct allegations on every material point
necessary to sustain a recovery . . . or contain allegations from which an inference fairly
may be drawn that evidence on these material points will be introduced at trial.” Campbell
v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does
not require a complaint to contain “detailed factual allegations,” but it demands “more than
an unadorned, the defendant-unlawfully-harmed-me accusation.”Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and
conclusions:” or “a formulaic recitation of the elements of a cause of action will not do.”
Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id., at 557, 127 S.Ct. 1955.
To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to “state a claim to relief that is plausible on its face.”/d., at 570, 127 S.Ct.
1955.

LAW AND ANALYSIS

Nationwide seeks to be dismissed from this lawsuit because the Petition includes no
specific allegations against it, but instead, the Petition alleges that Plaintiff “maintained a
policy of insurance with the named defendants, Policy number CPS3026133 which Policy
covered Plaintiff's alleged business premises and personal property.? Nationwide argues
that the policy which is made a part of pleadings was issued by Scottsdale, thus, Plaintiff's
allegation that it maintained a policy of insurance with Nationwide is a “naked assertion
devoid of further factual enhancement” that is insufficient to state a claim against it.

The Court has reviewed the Petition and agrees with Nationwide that the insurance
policy asserted in the Petition is a naked assertion that is devoid of further factual
enhancement. Furthermore, there is no allegation or indication that Nationwide assumed
liability or obligations under an insurance policy issued to Plaintiff. As noted above,
Plaintiff has not opposed this motion or provided a policy of insurance that would even
suggest that Nationwide was the insurer of Plaintiffs property during the relevant time

period.

CONCLUSION

 

3 See Petition, { 5. Doc. #1.
For the reasons stated hereinabove, the motion to dismiss will be granted for failure
to state a claim upon which relief may be granted. Furthermore, the Court determines that
there is no just reason for delay and will direct entry of final judgment under rule 54(b) of
the Federal Rules of Civil Procedure.

THUS DONE AND SIGNED in Lake Charles, Louisiana on this QF day of July,

_ Dye,

<2 ant ‘IR.
UNITED STATES DISTRICT JUDGE
